ORDER

PER CURIAM.
Stephen Taylor appeals from the probate court’s judgment after a jury trial committing him to secure confinement in the custody of the Missouri Department of Mental Health as a sexually violent predator. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient evidence from which a reasonable fact finder could have found each necessary element by clear and convincing evidence. In re A.B., 334 S.W.3d 746, 752 (Mo.App. E.D.2011). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).